(Por la corte, á propuesta del
Juez Asociado Señor Aldrey.)
Por cuanto, se solicita que desestimemos por frívola la presente apelación;
Pon cuanto, hemos examinado los autos y el alegato del apelante ;
Por cuanto, en la administración judicial en que se dictú la orden recurrida ha sido aprobada la partición y adjudi-cación de los bienes relictos por Rufina Molinari;
Por cuanto, dinero y títulos de deudas adjudicados a al-gunas de las personas interesadas en esa partición los tiene depositados el administrador judicial en bancos extranjeros;.
Por cuanto, en la resolución apelada se ordena al admi-nistrador judicial que dicho dinero y títulos los traiga a esta Isla para estar a disposición del tribunal;
Por cuanto, en este caso estimamos justa esa orden para que esos bienes puedan ser entregados a las personas a quie-nes fueron adjudicados, por lo que la apelación interpuesta contra ella es frívola,
Por tanto, debemos desestimar y desestimamos la apela-ción interpuesta por el Administrador judicial Manuel Civi-*949«danés contra la resolución del 14 de enero de 1929 dictada en los expresados antos de administración judicial.
El Juez Asociado Señor Texidor no intervino.